DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
The Applicant argues that there is no bush and there is no bush holding step in the combination of Maier and Shibata. Examiner disagrees. Shibata discloses the use of a bushing (8a, 8b) in FIG 11. Thus, argument is not persuasive.
	The Applicant also argues that the motor phase contact 10 in Maier remains inside the housing 1. Examiner disagrees. The motor phase contact 10 of Maier is led outside the housing 1 and through the cooling element 4 in Fig 1. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20, dependent upon claim 11, was previously presented in the claims dated 10/20/2021.  
Claim 21 fails to further limit the subject matter of claim 19, which claim 21 depends upon.
Claim 23 fails to further limit the subject matter of claim 11, which claim 23 depends upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 2016/0211727) in view of Shibata et al. (JP 2013/243902 A) and Ogawa (JP 10-66290 A).
	Regarding claim 11, Maier teaches a module, in combination with an electrically commutated electric motor (2) of a transmission of a vehicle ([0011]) and a control unit (3) of the electrically commutated electric motor (2), the module comprising: 

    PNG
    media_image1.png
    230
    618
    media_image1.png
    Greyscale

a circuit carrier (8); 
an electronic circuit arrangement ([0017]) disposed on said circuit carrier (8); 


    PNG
    media_image2.png
    258
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    620
    media_image3.png
    Greyscale

at least one interface (10) electrically connecting said electronic circuit arrangement to the control unit (3) of the electrically commutated electric motor (2) of the transmission of the vehicle.

    PNG
    media_image4.png
    682
    559
    media_image4.png
    Greyscale

Maier fails to teach the module is an interference suppression module,
said at least one interface is a plug module comprising at least one electrical contact pin and a further encapsulation encasing said at least one electrical contact pin with a form-fit and with a material bond.
Shibata teaches the module is an interference suppression module ([0014] discloses noise filter on the circuit board),
said at least one interface (22) is a plug module ([0039] detachable portion 21) comprising at least one electrical contact pin (20) and a further encapsulation (8a, 8b) encasing said at least one electrical contact pin (20) with a form-fit and with a material bond.

Maier in view of Shibata fails to teach wherein said further encapsulation is separate from said encapsulation.
Ogawa teaches wherein said further encapsulation (9a, 9b) is separate from said encapsulation (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier in view of Shibata to incorporate Ogawa to teach wherein said further encapsulation is separate from said encapsulation, for the advantages of improved efficient and reduction of work step during resin molding.
Regarding claim 12/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said at least one interface (10) is a lead frame (motor phase contacts [0017]).
Regarding claim 13/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said at least one interface (10) comprises an exposed contact surface (press-fit connections) that is electrically 
Regarding claim 16/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier further teaches wherein said electronic circuit arrangement (electronic components) is connected to said circuit carrier (8) in a material bond (FIG 1).
Regarding claim 17/16, Maier in view of Shibata and Ogawa was discussed above in claim 16. Maier further teaches wherein said electronic circuit arrangement has at least one capacitor (12).
Regarding claim 18/17, Maier in view of Shibata and Ogawa was discussed above in claim 17. Maier further teaches wherein said at least one capacitor (12) is an electrolytic capacitor ([0018]).
Regarding claim 22/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Maier fails to teach wherein the encapsulation does not cover the further encapsulation.
Shibata further teaches wherein the encapsulation (9) does not cover the further encapsulation (8a, 8b).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata to teach wherein the encapsulation does not cover the further encapsulation, for the bushing to be used as walls during injection molding of the stator.
Regarding claim 23/11, Maier in view of Shibata and Ogawa was discussed above in claim 11. Shibata further teaches wherein the encapsulation (9) and the further encapsulation (8a, 8b) are separated from each other (FIG 11).

Regarding claim 19, Maier teaches a method for producing a module for an electrically commutated electric motor (2), the method comprising: Page 3 of 11Application No. 15/767,705 Reply to Office Action of December 28, 2020 Amendment dated March 9, 2021 
placing and securing an electronic circuit arrangement (electronic component) on a flat side of a circuit carrier (8); 
integrating at least one interface (10) for electrical contact-connection of the electronic circuit arrangement to a control unit (3) of the electric motor (2) directly into the circuit carrier (8).
Maier fails to teach the module is an interference suppression module, and
providing a curable encapsulation material at least on the electronic circuit arrangement and curing the encapsulation material which, upon curing, is connected to the electronic circuit arrangement in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement in one piece;
wherein the at least one interface is a plug module that includes at least one electrical contact pin and a further encapsulation encasing the at least one electrical contact pin with a form-fit and with a material bond, and wherein the further encapsulation is separate from the encapsulation.
Shibata teaches the module (19) is an interference suppression module ([0014] discloses noise filter mounted on the circuit board), and
providing a curable encapsulation material (9) at least on the electronic circuit arrangement (21) and curing the encapsulation material (9) which, upon curing, is connected to the electronic circuit arrangement (21) in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement (21) in one piece;

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata’s teaching the module is an interference suppression module, and providing a curable encapsulation material at least on the electronic circuit arrangement and curing the encapsulation material which, upon curing, is connected to the electronic circuit arrangement in a form-fitting and material- bonding connection and encapsulates the electronic circuit arrangement in one piece; wherein the at least one interface is a plug module that includes at least one electrical contact pin and a further encapsulation encasing the at least one electrical contact pin with a form-fit and with a material bond, for the advantages of absorbing power supply noise, preventing moisture exposure to the circuit board and freely placing the detachable portion of the circuit.
Maier in view of Shibata fails to teach wherein the further encapsulation is separate from the encapsulation.
Ogawa teaches wherein the further encapsulation (9a, 9b) is separate from the encapsulation (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier in view of Shibata to incorporate Ogawa to teach wherein the further encapsulation is separate from the encapsulation, 
Regarding claim 20/19, Maier in view of Shibata and Ogawa was discussed above in claim 19. Maier fails to teach wherein the encapsulation does not cover the further encapsulation.
Shibata further teaches wherein the encapsulation (9) does not cover the further encapsulation (8a, 8b).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Maier to incorporate Shibata to teach wherein the encapsulation does not cover the further encapsulation, for the bushing to be used as walls during injection molding of the stator.
Regarding claim 21/19, Maier in view of Shibata and Ogawa was discussed above in claim 19. Shibata further teaches wherein the encapsulation (9) and the further encapsulation (8a, 8b) are separated from each other (FIG 11).

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 21/19, the specific limitation of “wherein the encapsulation and the further encapsulation are separated from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

	
Regarding claim 23/11, the specific limitation of “wherein the encapsulation and the further encapsulation are separated from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	The closest prior art discussed above all fails to teach the encapsulation and the further encapsulation are both separate from each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834